Exhibit 10.2

 

 

 

EXECUTION

VERSION

 

 

 

AGREEMENT OF SUBLEASE

 

 

 between

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.
and
TWINLAB CONSOLIDATION CORPORATION,
Sublandlord

 

and


 

POWERCHORD, INC.,
Subtenant

 

  

Premises:

 

Entire 5th Floor
First Central Tower
360 Central Avenue
St. Petersburg, FL 33701

 

 

 

 

WILK AUSLANDER LLP

1515 Broadway, 43rd Floor

New York, New York 10036

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

1.

Subleasing of Premises.

2

2.

Term; Use of Premises.

2

3.

Fixed Rent.

3

4.

Intentionally Deleted.

4

5.

Operating Expenses.

4

6.

Electricity; Additional Services.

7

7.

Additional Rent; Late Charges; Payment of Rental.

8

8.

Subordination to and Incorporation of the Lease.

9

9.

Alterations; Subtenant’s Initial Alterations.

10

10.

Covenants with Respect to the Lease.

12

11.

Services and Repairs.

13

12.

Consents.

13

13.

Termination of Lease.

14

14.

Sublease, Not Assignment.

14

15.

Damage, Destruction, Fire and other Casualty; Condemnation.

14

16.

No Waivers.

14

17.

Notices.

15

18.

Indemnity.

15

19.

Broker.

16

20.

Delivery of the Premises.

16

21.

Consent of Landlord to this Sublease.

17

22.

Assignment, Subletting and Mortgaging.

18

23.

Personalty; Personal Property Taxes.

19

24.

Insurance.

19

25.

Default.

20

26.

Surrender/Restoration.

20

27.

Intentionally Deleted.

20

28.

Miscellaneous.

20

29.

WAIVER OF JURY TRIAL AND COUNTERCLAIMS:

21

  

 
i

--------------------------------------------------------------------------------

 

 

30.

Letter of Credit.

22

31.

Parking.

24

32.

Signage.

25

33.

Option to Renew.

25

     

 

EXHIBIT A – COMMENCEMENT DATE AGREEMENT

27

EXHIBIT B – LETTER OF CREDIT

29

  

 
ii

--------------------------------------------------------------------------------

 

 

AGREEMENT OF SUBLEASE (this “Sublease”), made as of the 1st day of December,
2016, by and among TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation
(“TCH”), having an office at 2255 Glades Road, Suite 342W, Boca Raton, FL 33431,
and TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), having an
office at 2255 Glades Road, Suite 342W, Boca Raton, FL 33431 (TCH and TCC are
collectively referred to herein as “Sublandlord”), and POWERCHORD, INC., a
Delaware corporation (“Subtenant”), having an office at 100 2nd Avenue South,
Suite 200S, St. Petersburg, FL 33701.

  

 

W I T N E S S E T H:

  

 

WHEREAS, by that certain Office Lease Agreement dated as of April 7, 2015, as
amended by that certain First Amendment to Lease Agreement dated as of November
18, 2016 (collectively, the “Lease”), First Central Tower, Limited Partnership
("Owner") leases to Sublandlord (i) the entire fifth (5th) floor containing
approximately 15,296 rentable square feet of space, and (ii) the entire sixth
(6th) floor containing approximately 15,296 rentable square feet (collectively,
the "Leased Premises"), in the building located at 360 Central Avenue, St.
Petersburg, FL 33701 (the "Building"), as the Leased Premises is more
particularly described in the Lease;

 

WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the entire fifth (5th) floor portion of the Leased
Premises, as shown on Exhibit B to the Lease (the “Premises”), on the terms and
conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
mutually agreed as follows:

 

1.     Subleasing of Premises. Sublandlord hereby subleases to Subtenant, and
Subtenant hereby subleases from Sublandlord, the Premises, upon and subject to
the terms and conditions hereinafter set forth.

 

2.     Term; Use of Premises.

 

2.1     The term of this Sublease (the “Term”) shall commence on the date (the
“Commencement Date”) which is the earlier of (A) the date upon which Tenant
commences its regular business operations in the Premises, and (B) the later to
occur of (i) the date upon which the Consent (hereinafter defined) shall be
executed and delivered to Sublandlord, and (ii) February 1, 2017. Subject to the
terms of Article 33 hereof, the Term shall expire at 12:00 noon on the date (the
“Expiration Date”) which is the later to occur of (x) June 30, 2022, and (ii)
the last day of the sixty-fifth (65th) full month following the Commencement
Date, or on such earlier date upon which the Term shall expire or be canceled or
terminated pursuant to any of the conditions or covenants of this Sublease or
pursuant to law. Promptly following the Commencement Date, Sublandlord and
Subtenant shall enter into an agreement confirming the Commencement Date in the
form attached hereto as Exhibit A; provided, however, that failure to execute
and deliver such agreement shall not affect the validity of the Commencement
Date.

 

 
2

--------------------------------------------------------------------------------

 

  

2.2     The Premises shall be used for general office use and for no other
purpose, and otherwise in accordance with the terms of the Lease.

 

3.     Fixed Rent.

 

3.1     Subtenant shall pay to Sublandlord, in currency which at the time of
payment is legal tender for public and private debts in the United States of
America, as fixed rent (the “Fixed Rent”) during the Term, on the first (1st)
day of each month during the Term:

 

a)     Subject to Section 3.2 hereof, for the period commencing on the Rent
Commencement Date (as hereinafter defined) and ending on the last day of the
first Sublease Year (as hereinafter defined), Three Hundred Thirty-Six Thousand
Five Hundred Twelve and 00/100 Dollars ($336,512.00) per annum, plus applicable
sales tax, payable in equal monthly installments of Twenty-Eight Thousand
Forty-Two and 67/100 Dollars ($28,042.67), plus applicable sales tax;

 

b)     for the period commencing on the first day of the second Sublease Year
and ending on the last day of the second Sublease Year, Three Hundred Forty-Six
Thousand Six Hundred Seven and 36/100 Dollars ($346,607.36) per annum, plus
applicable sales tax, payable in equal monthly installments of Twenty-Eight
Thousand Eight Hundred Eighty-Three and 95/100 Dollars ($28,883.95), plus
applicable sales tax;

 

c)     for the period commencing on the first day of the third Sublease Year and
ending on the last day of the third Sublease Year, Three Hundred Fifty-Seven
Thousand Five and 58/100 Dollars ($357,005.58) per annum, plus applicable sales
tax, payable in equal monthly installments of Twenty-Nine Thousand Seven Hundred
Fifty and 47/100 Dollars ($29,750.47), plus applicable sales tax;

 

d)     for the period commencing on the first day of the fourth Sublease Year
and ending on the last day of the fourth Sublease Year, Three Hundred
Sixty-Seven Thousand Seven Hundred Fifteen and 75/100 Dollars ($367,715.75) per
annum, plus applicable sales tax, payable in equal monthly installments of
Thirty Thousand Six Hundred Forty-Two and 98/100 Dollars ($30,642.98), plus
applicable sales tax;

 

e)     for the period commencing on the first day of the fifth Sublease Year and
ending on the last day of the fifth Sublease Year, Three Hundred Seventy-Eight
Thousand Seven Hundred Forty-Seven and 22/100 Dollars ($378,747.22) per annum,
plus applicable sales tax, payable in equal monthly installments of Thirty-One
Thousand Five Hundred Sixty-Two and 27/100 Dollars ($31,562.27), plus applicable
sales tax; and

 

f)     for the period commencing on the first day of the sixth Sublease Year and
ending on the Expiration Date, Three Hundred Ninety Thousand One Hundred Nine
and 64/100 Dollars ($390,109.64) per annum, plus applicable sales tax, payable
in equal monthly installments of Thirty-Two Thousand Five Hundred Nine and
14/100 Dollars ($32,509.14), plus applicable sales tax.

 

3.2     Notwithstanding the foregoing, Fixed Rent payable by Subtenant hereunder
shall be abated for the first twelve (12) months of the Term (the “Abatement
Period”) in equal monthly installments of $14,292.67 (the “Monthly Abatement
Amount”) (for an aggregate abatement of $171,512.00), so that during the
Abatement Period, Tenant’s monthly installments of Fixed Rent shall be in the
amount of $13,750.00. In the event that during the Abatement Period, Subtenant
defaults in any of the terms and conditions of this Sublease beyond any
applicable notice and cure period, the abatement of Fixed Rent hereunder shall
automatically end as of the date of such default (the “Abatement Termination
Date”). If the Abatement Termination Date shall occur on a day other than the
first day of a calendar month, then Subtenant shall pay upon the Abatement
Termination Date the portion of the Monthly Abatement Amount previously abated
(plus applicable sales tax) with respect to the fractional calendar month in
which the Abatement Termination Date occurs. Notwithstanding the foregoing,
during the Abatement Period, Subtenant shall be obligated to pay any and all
Additional Rent (as hereinafter defined) and other charges, including, without
limitation, any all Surcharges (as hereinafter defined) due and payable by
Subtenant hereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

3.3     Notwithstanding the foregoing, upon its execution of this Sublease,
Subtenant has paid to Sublandlord Thirteen Thousand Seven Hundred Fifty and
00/100 Dollars ($13,750.00), plus applicable sales tax, by check, subject to
collection, in payment of the first monthly installment of Fixed Rent due under
this Sublease.

 

3.4     For purposes hereof, the first “Sublease Year” shall commence on the
Commencement Date and shall end on the last day of the month in which the first
anniversary of the Commencement Date shall occur. Each subsequent twelve (12)
month period or portion thereof occurring during the Term shall constitute a
Sublease Year.

 

3.5     The “Rent Commencement Date” shall be the date which is fifteen (15)
days after the Commencement Date.

 

4.     Intentionally Deleted.

 

5.     Operating Expenses.

 

5.1      For each calendar year or portion thereof during the Term from and
after the Sublease Base Expense Year (as hereinafter defined), Subtenant shall
pay to Sublandlord, as additional rent (the “Sublease Expense Payment”),
Subtenant’s Percentage (as hereinafter defined) of the amount by which Operating
Expenses (as defined in Section 3.02A.1.(a) of the Lease) payable by Sublandlord
for such calendar year, as determined by Owner pursuant to a statement (“Owner’s
Expense Statement”) delivered to Sublandlord pursuant to Section 3.02 A.3. of
the Lease, exceeds the amount of Operating Expenses payable by Sublandlord for
the calendar year commencing on January 1, 2017 and ending on December 31, 2017
(hereinafter referred to as the “Sublease Base Expense Year”). As of the date of
this Sublease, “Subtenant’s Percentage” means fifty percent (50%). In the event
that the rentable square footage of the Leased Premises or the Premises is
adjusted from time to time during the Term, Subtenant’s Percentage shall be
appropriately adjusted.

 

 
4

--------------------------------------------------------------------------------

 

 

5.2     Within a reasonable time after receipt of Owner’s Expense Statement,
Sublandlord shall provide to Subtenant a written statement (a “Sublease Expense
Statement”), which Sublease Expense Statement shall be based upon Owner’s
Expense Statement (and a copy thereof provided to Subtenant), estimating the
Sublease Expense Payment for such calendar year (the “Estimated Sublease Expense
Payment”). Subtenant shall pay to Sublandlord on the first (1st) day of each
month during each calendar year after the Sublease Base Expense Year, an amount
equal to one-twelfth (1/12th) of the Estimated Sublease Expense Payment for such
calendar year. If Sublandlord furnishes a Sublease Expense Statement for a
calendar year following the commencement of such calendar year, then (x) until
the first day of the month following the month in which such Sublease Expense
Statement is furnished to Subtenant, Subtenant shall continue to pay to
Sublandlord an amount equal to the monthly amount of the Estimated Sublease
Expense Payment payable by Subtenant to Sublandlord for the prior calendar year;
(y) promptly after the Sublease Expense Statement is furnished to Subtenant,
Sublandlord shall give notice to Subtenant stating whether the amount of the
Estimated Sublease Expense Payment previously paid by Subtenant to Sublandlord
for the current calendar year was greater or less than the installments of the
Estimated Sublease Expense Payment to be paid for the current calendar year, and
(a) if there shall be a deficiency, Subtenant shall pay the amount thereof
within fifteen (15) days after Sublandlord delivers such Sublease Expense
Statement to Subtenant, or (b) if there shall have been an overpayment, provided
Subtenant is not in default hereunder, Sublandlord shall credit against the next
installments of Sublease Expense Payment the amount of Subtenant’s overpayment
(or if the Term has expired, Sublandlord shall refund such amount to Subtenant
within thirty (30) days after Sublandlord delivers such Annual Statement). On or
before the first day of the month following the month in which the Sublease
Expense Statement is furnished to Subtenant, and monthly thereafter throughout
the remainder of the calendar year, Subtenant shall pay to Sublandlord an amount
equal to one-twelfth (1/12th) of the Estimated Sublease Expense Payment shown on
the most recent Sublease Expense Statement. If Sublandlord receives a revised
Owner’s Expense Statement, Sublandlord shall notify Subtenant and furnish to
Subtenant a revised Sublease Expense Statement (and provide a copy of such
revised Owner’s Expense Statement to Subtenant, and the Estimated Sublease
Expense Payment for such calendar year shall be adjusted in the same manner as
provided in the preceding sentence.

 

5.3     For the avoidance of doubt, in determining the Sublease Expense Payment
hereunder, Subtenant shall be entitled to the benefit of the cap on Controllable
Expenses, if any, provided to Sublandlord under Section 3.02.C. of the Lease

 

5.4     At any time during or after each calendar year after the Sublease Base
Expense Year, Sublandlord shall furnish to Subtenant an annual statement or
statements (the “Sublease Annual Statement”) setting forth the amount of
Operating Expenses payable by Sublandlord to Owner during such calendar year,
which Sublease Annual Statement shall be prepared based upon Owner’s Annual
Statement furnished to Sublandlord pursuant to Section 3.02 A.3. of the Lease
received by Sublandlord from Owner (a copy of which shall be provided to
Subtenant) relating to annual Operating Expenses payable by Sublandlord for the
preceding calendar year. Sublandlord shall endeavor to deliver such Sublease
Annual Statement within thirty (30) days after receipt of the Owner’s Annual
Statement. If the Sublease Annual Statement shows that the Estimated Sublease
Expense Payment (or other payments) for such calendar year exceeded the Sublease
Expense Payment which should have been paid for such calendar year, provided
Subtenant is not in default hereunder, Sublandlord shall credit against the next
installment(s) of the Sublease Expense Payment payable hereunder, the amount of
such excess (or if the Term has expired, Sublandlord shall refund such amount to
Subtenant within thirty (30) days after Sublandlord delivers the Sublease Annual
Statement to Subtenant. If the Sublease Annual Statement for such calendar year
shows that the Estimated Sublease Expense Payment for such calendar year was
less than the Sublease Expense Payment (or other payments) which should have
been paid for such calendar year, Subtenant shall pay to Sublandlord the amount
of such deficiency within ten (10) days after Sublandlord delivers the Sublease
Annual Statement.

 

 
5

--------------------------------------------------------------------------------

 

 

5.5     In the event that Subtenant reasonably believes that a Sublease Annual
Statement furnished to Subtenant hereunder contains an error in calculating the
Sublease Expense Payment or reasonably disputes an item in the Sublease Annual
Statement, Subtenant shall notify Sublandlord in writing (a “Dispute Notice”)
within thirty (30) after the date Sublandlord delivers such Sublease Annual
Statement, with time being of the essence, and provide a reasonable basis for
such alleged error or dispute with reasonably detailed calculations of such
alleged error or dispute. Upon receipt of such Dispute Notice, provided (i)
Subtenant is not in default hereunder beyond any applicable notice and cure
period, (ii) Subtenant has provided Sublandlord with a reasonable basis for the
alleged error or dispute with reasonably detailed calculations of such alleged
error or dispute, (iii) Sublandlord believes, in its reasonable judgment, that a
basis for the alleged error or dispute claimed by Subtenant exists, and (iv)
Subtenant continues to pay the disputed Sublease Expense Payment(s) to
Sublandlord in accordance with the terms of this Sublease pending the resolution
of such alleged error or dispute, then Sublandlord agrees, within a reasonable
time thereafter, to attempt to correct the alleged error or dispute in or with
the Sublease Annual Statement, or if Sublandlord is unable to correct the
alleged error or dispute, Sublandlord agrees to notify Owner and attempt to
resolve the dispute or if Sublandlord is unable to do so, exercise its right to
examine Owner’s books and records with respect to the alleged error or dispute
set forth in the Sublease Annual Statement in accordance with Section 3.02A.4 of
the Lease.

 

5.6     In the event that Sublandlord’s examination of Owner’s books and records
reveals an overpayment by Subtenant of the Sublease Expense Payment(s) in
question, and provided Sublandlord actually receives a refund or credit of
payments of Operating Expenses from Owner attributable to such Sublease Expense
Payment(s), provided Subtenant is not in default hereunder following notice and
any applicable cure period, Sublandlord shall credit against the next
installment(s) of Sublease Expense Payment(s) due hereunder following
Sublandlord’s actual receipt of such refund or credit from Owner an amount equal
to the amount of such refund or credit attributable to Sublease Expense
Payment(s) made by Subtenant for such calendar year to which the Sublease Annual
Statement in question relates (or if the term has ended, Sublandlord shall
refund such amount to Subtenant within thirty (30) days after Sublandlord’s
receipt thereof), after deducting therefrom the reasonable costs and expenses,
including reasonable attorney’s and accountant’s fees, incurred by Sublandlord
in connection with such examination, including, without limitation, all amounts
charged by Owner to Sublandlord in connection with such examination, whether or
not such examination resulted in a refund or credit of the Sublease Expense
Payment(s) in question and to the extent not reimbursed by Owner to Sublandlord
pursuant to the terms of the Lease. In the event that Sublandlord’s examination
does result in a refund or credit, Sublandlord shall use commercially reasonable
efforts to obtain such refund or credit from Owner, provided that, subject to
Article 11 hereof, Sublandlord shall have no liability to Subtenant for Owner’s
failure or refusal to provide such refund or credit to Sublandlord.

 

 
6

--------------------------------------------------------------------------------

 

 

6.     Electricity; Additional Services.

 

6.1     Sublandlord shall not supply or provide any electricity or other
utilities or services to the Premises. Subtenant acknowledges that electricity,
utilities, HVAC and certain other services to the Premises are provided by Owner
pursuant to Articles 6 and 7 of the Lease (collectively, “Services”). Subtenant
shall pay all bills for Services used or consumed in the Premises during the
Term hereof as and when due, including, without limitation, pursuant to Section
6.02 of the Lease. Subtenant shall also pay any and all other costs, charges or
expenses including, without limitation, any interest or late charges resulting
from Subtenant’s failure to pay any such amount when the same are due and
payable hereunder, which are attributable to, or incurred in connection with,
Subtenant’s use and occupancy of the Premises and the provision of Services.

 

6.2     Subtenant shall make no alterations to the electric or other utility
system serving the Premises.

 

6.3     Sublandlord shall not be liable in any way to Subtenant for any failure
or defect in the supply or character of any Services furnished to the Premises,
including, without limitation, electric current furnished to the Premises,
including, without limitation, Owner’s right to discontinue furnishing electric
energy or other Services to the Premises pursuant to Section 6.05 of the Lease.
Subtenant covenants and agrees that at all times its connected electrical load
shall not cause a default under the Lease nor exceed the electrical capacity
available to the Premises.

 

6.4     Subtenant shall also pay to Sublandlord within ten (10) days after
demand therefor as additional rent any Surcharges. “Surcharges” shall mean any
and all amounts other than Fixed Rent and Additional Rent which, by the terms of
the Lease, become due and payable by Sublandlord to Owner as additional rent or
otherwise and which would not have become due and payable but for the acts,
requests for services, and/or failures to act of Subtenant, its agents,
officers, representatives, employees, servants, contractors, invitees, licensees
or visitors under this Sublease, including, but not limited to: (i) any
increases in Owner’s fire, rent or other insurance premiums, resulting from any
act or omission of Subtenant, (ii) any charges to Sublandlord on account of any
additional services requested by or furnished to Subtenant under Section 6.02 of
the Lease, (iii) any charges which may be imposed on Sublandlord, to the extent
that such charges are attributable to the Premises or the use thereof or
Services or utilities provided thereto during the Term hereof, and (iv) any
additional charges to Subtenant on account of Subtenant’s use of additional
cleaning services, heat and air conditioning service or elevator services after
regular business hours or in excess of normal usage, including charges for
Permitted Additional Services (as defined hereinafter). Sublandlord shall
provide Subtenant with a copy of any bill or invoice regarding any Surcharge
attributable to the Term hereof.

 

 
7

--------------------------------------------------------------------------------

 

 

7.     Additional Rent; Late Charges; Payment of Rental.

 

7.1     Any and all sums due and payable to Sublandlord under this Sublease,
including, without limitation, the Sublease Expense Payment, any Surcharges and
Parking Charges (as hereinafter defined), shall be deemed to be, and collectible
as, additional rent (“Additional Rent” or “additional rent”), whether or not
designated as rent and/or additional rent. If Subtenant shall fail to pay when
due any installment of Fixed Rent or Additional Rent payable hereunder, within a
period of five (5) days after the due date of the installment in question,
Subtenant shall also pay to Sublandlord, a late charge equal to five (5%)
percent of the overdue amount, such late charge to be payable as Additional Rent
hereunder. In addition, in the event that any installment of Fixed Rent or
additional rent is not paid when due, the installment in question shall also
bear interest at a rate that is equal to the lesser of (i) ten percent (10%) per
annum, or (ii) the highest rate permitted by law, such interest to be payable as
Additional Rent hereunder. The payment of such late charge and interest shall be
in addition to all other rights and remedies available to Sublandlord in the
case of non-payment of rent.

 

7.2     All Fixed Rent, Additional Rent, and all other costs, charges and sums
payable by Subtenant hereunder (collectively, “Rental”), shall constitute rent
under this Sublease, and shall be payable to Sublandlord by check to Twinlab
Consolidation Corporation, 2314 Momentum Place, Chicago, IL 60689, Attn:
Accounts Payable, or by wire transfer to SWIFT: FTBCUS3C, ABA Number 042000314,
Account Number 7164494887, unless Sublandlord shall otherwise so direct in
writing.

 

7.3     Subtenant shall promptly pay the Rental as and when the same shall
become due and payable without set-off, offset or deduction of any kind
whatsoever (except as expressly set forth in this Sublease), and, in the event
of Subtenant’s failure to pay the same when due (subject to any grace periods
provided herein), Sublandlord shall have all of the rights and remedies provided
for herein or at law or in equity, in the case of non-payment of rent.

 

7.4     Sublandlord’s failure during the Term to prepare and deliver any
statements or bills required to be delivered to Subtenant hereunder, including,
without limitation, a Sublease Expense Statement and/or a Sublease Annual
Statement, or Sublandlord’s failure to make a demand under any provisions of
this Sublease shall not in any way be deemed to be a waiver of, or cause
Sublandlord to forfeit or surrender its rights to collect any additional rent
which may have become due under this Sublease hereof during the Term.
Subtenant’s liability for Rental due under this Sublease hereof accruing during
the Term shall survive the expiration or sooner termination of this Sublease.

 

7.5     Subtenant shall be liable for the payment of all charges, fees and other
costs imposed on or incurred by Sublandlord under the Lease related to or in
connection with Subtenant’s occupancy of the Premises or as a result of
Subtenant’s actions or omissions under this Sublease, including, without
limitation, all special requests of Subtenant which are payable by Sublandlord
to Owner under the Lease.

 

7.6     If the Commencement Date does not occur on the first day of a calendar
month, the Fixed Rent and Additional Rent payable hereunder shall be prorated
for such partial month on the basis of the actual number of days of such month.

 

 
8

--------------------------------------------------------------------------------

 

 

8.     Subordination to and Incorporation of the Lease.

 

8.1     This Sublease is in all respects subject and subordinate to the terms
and conditions of the Lease and to all instruments, laws, rules, regulations and
private restrictions to which the Lease is subject and subordinate. Subtenant
shall indemnify Sublandlord for, and shall hold it harmless from and against,
any and all losses, damages, penalties, liabilities, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
which may be sustained or incurred by Sublandlord by reason of Subtenant’s
failure to keep, observe or perform any of the terms, provisions, covenants,
conditions and obligations on Sublandlord’s part to be kept, observed or
performed under the Lease to the extent same shall have been incorporated
herein, or otherwise arising out of or with respect to Subtenant’s use and
occupancy of the Premises from and after the Commencement Date.

 

8.2     Except as otherwise expressly provided in, or otherwise inconsistent
with, this Sublease, or to the extent not applicable to the Premises, the terms,
provisions, covenants, stipulations, conditions, rights, obligations, remedies
and agreements contained in the Lease are incorporated in this Sublease by
reference, and are made a part hereof as if herein set forth at length, and (i)
as if the word “Lease” or “lease” or words of similar import, wherever the same
appear in the Lease, were construed to mean this “Sublease”, (ii) Sublandlord is
hereby entitled to all the rights, privileges and benefits of the Landlord under
the Lease and may enforce the terms and conditions of the Lease against the
Subtenant as if the Subtenant were the “Tenant” thereunder, (iii) Subtenant
shall be substituted for the “Tenant” under the Lease, and (iv) Premises shall
be substituted for “demised premises” under the Lease, except that
notwithstanding anything contained in this Section 8.2 to the contrary, the
following provisions of the Lease and any references to such provisions shall be
deemed deleted therefrom and shall have no force and effect as between
Sublandlord and Subtenant:

 

 

  Articles/Sections:

I, 2.01, 2.02, 3.01, 3.02.A.1(d), 3.02.A.1(e), 3.02.A.4, 3.05, IV, 5.01 (first,
third, fourth and fifth sentences), 5.04 (any obligation of Landlord to install
Tenant’s signage and any right of Tenant to install Tenant’s name and logo on
the Monument Sign), 6.01, 6.02, 6.05 (2nd and 3rd sentences), 6.06, 6.07, 7.01,
7.03 (first sentence and last sentence), 7.05, 8.01 (any right of Tenant to
terminate the lease and any obligation of Landlord to repair or restore the
Premises or the Building), 8.04, 8.05, 12.01B, 12.01C, 13.02, 14.01, 15.03,
17.01 (last paragraph), 17.03 (first sentence), XVIII, 19.04, 19.14, 19.15,
19.25, XX, XXI, XXII, XXIII, XXIV

       

Exhibits:

C, D, F, I J, K

 

8.3     If any of the express provisions of this Sublease shall conflict with
any of the provisions of the Lease incorporated by reference, such conflict
shall be resolved in every instance in favor of the express provisions of the
Sublease.

 

8.4     Subtenant may peaceably and quietly enjoy the Premises subject and
subordinate to the terms of this Sublease and to the terms of the Lease, to the
extent incorporated herein.

 

 
9

--------------------------------------------------------------------------------

 

 

9.     Alterations; Subtenant’s Initial Alterations.

 

9.1     Subtenant shall not make any alterations, installations, improvements,
additions or other physical changes in or about the Premises (each, a “Subtenant
Alteration” and collectively, “Subtenant Alterations”) without first obtaining
the written consent of Sublandlord, which may be withheld in Sublandlord’s sole
discretion, and Owner, if and to the extent Owner’s consent is required under
the Lease. Notwithstanding the foregoing, subject to first obtaining the written
consent of Owner, if and to the extent Owner’s consent is required under the
Lease, Sublandlord shall not unreasonably withhold its consent to a Minor
Subtenant Alteration. For purposes hereof, “Minor Subtenant Alteration(s)” shall
mean a Subtenant Alteration that (i) does not require the issuance of a building
permit or other governmental approval as a condition to the performance thereof,
(ii) does not affect any of the electrical, fire, life/safety, plumbing or other
mechanical or utilities systems in the Building, (iii) does not affect any of
the structural components of the Building, and (iv) does not cost in excess of
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) in the aggregate for one or
a series of Subtenant Alterations in a calendar year during the Term. Any
Subtenant Alterations, including, without limitation, Subtenant’s Initial
Alterations (as hereinafter defined), if any, and Minor Alterations, shall be
performed by Subtenant, at Subtenant’s sole cost and expense, in accordance with
all applicable federal, state and local laws, regulations, ordinances and codes
(collectively, “Legal Requirements”) and all applicable provisions of this
Sublease and the Lease, including, without limitation, the provisions of Section
7.03 of the Lease. All Subtenant Alterations, including, without limitation,
Subtenant’s Initial Alterations and Minor Alterations, shall be performed only
by contractors, subcontractors and/or mechanics reasonably approved by
Sublandlord and Owner, to the extent Owner's consent is required under the
Lease.

 

9.2     Subtenant shall promptly reimburse Sublandlord upon demand for all
actual third party out-of-pocket costs and expenses reasonably incurred by
Sublandlord in connection with Sublandlord’s review of any Plans and
Specifications (as hereinafter defined) submitted to Sublandlord hereunder,
including without limitation, architects’ and engineers’ fees and any and all
costs and fees incurred by Sublandlord under the Lease in connection with
Owner’s review of such Plans and Specifications. Sublandlord shall have no
liability to Subtenant for Owner’s failure or refusal to approve Subtenant’s
Plans and Specifications to any Subtenant Alterations, including, without
limitation, Subtenant’s Initial Alterations or Minor Alterations, provided,
however, that Sublandlord shall reasonably cooperate with Subtenant at no cost
or expense to Sublandlord in requesting Owner’s consent to Subtenant
Alterations.

 

9.3     Prior to commencing any Subtenant Alterations, including, without
limitation, Subtenant’s Initial Alterations and Minor Alterations, Subtenant
shall (i) submit to Owner and Sublandlord detailed plans and specifications
(including layout, architectural, mechanical and structural drawings) (“Plans
and Specifications”) for the proposed Subtenant Alterations and shall not
commence any such Subtenant Alterations without first obtaining Sublandlord’s
and Owner’s prior written approval of such Plans and Specifications, (ii) at
Subtenant's sole cost and expense, obtain all permits, approvals and
certificates required by any governmental authorities having jurisdiction over
the Premises, and (iii) furnish to Sublandlord certificates of worker's
compensation (covering all persons to be employed by Subtenant, and Subtenant's
contractors and subcontractors in connection with such work) and commercial
public liability (including property damage coverage) insurance in such form,
with such companies, for such periods and in such amounts as are required under
the Lease, naming Sublandlord and Owner, and their respective officers,
directors and employees, and any mortgagee, as additional insureds. Subtenant’s
Plans and Specifications once approved by Owner and Sublandlord, shall be deemed
the “Approved Plans”.

 

 
10

--------------------------------------------------------------------------------

 

 

9.4     Subject to the provisions of this Article 9, Subtenant shall be
responsible, at its sole cost and expense, for performing any and all initial
work, alterations, installations, improvements and decorations necessary or
desired by Subtenant to prepare the Premises for Subtenant’s use and occupancy
(“Subtenant’s Initial Alterations”).

 

9.5     Upon completion of any Subtenant Alterations, including Subtenant’s
Initial Alterations and Minor Alterations, Subtenant shall deliver to
Sublandlord general releases and final waivers of lien from all contractors,
subcontractors and materials suppliers involved in the performance of such
Subtenant Alterations, and a certificate from Subtenant’s independent licensed
architect certifying to Sublandlord and Owner that (i) in such architect’s
opinion such Subtenant Alterations have been performed in a good and workmanlike
manner and completed in accordance with the Approved Plans for such Subtenant
Alterations and (ii) all contractors, subcontractors and materialmen have been
paid for such Subtenant Alterations and materials furnished through such date.
In addition, upon completion of any Subtenant Alterations, including, without
limitation, Subtenant’s Initial Alterations and Minor Alterations, Subtenant, at
Subtenant's sole cost and expense, shall obtain certificates of final approval
of such work required by any governmental authority and shall furnish
Sublandlord with copies thereof, together with "as-built" plans and
specifications for such Subtenant Alterations, it being agreed that all filings
with governmental authorities to obtain such permits, approvals and certificates
shall be made, at Subtenant’s sole cost and expense. All materials and equipment
to be incorporated in the Premises as a result of any Subtenant Alterations,
including, without limitation, Subtenant’s Initial Alterations and Minor
Alterations, shall be first class quality and no such materials or equipment
shall be subject to any lien, encumbrance, chattel mortgage or title retention
or security agreement. No Subtenant Alterations, including, without limitation
Subtenant’s Initial Alterations, shall be undertaken prior to Subtenant
delivering to Sublandlord either (i) a performance bond and labor and materials
payment bond (issued by a surety company and in form reasonably satisfactory to
Sublandlord), each in an amount equal to 120% of the cost of such Subtenant
Alterations (as reasonably estimated by Subtenant's architect, engineer, or
contractor), or (ii) such other security as shall be reasonably satisfactory to
Sublandlord or required by Owner or any mortgagee, ground lessor or holder of
any super interest. All Subtenant Alterations, including, without limitation,
Subtenant’s Initial Alterations and Minor Alterations (other than strictly
cosmetic alterations such as painting or carpeting), shall be performed only
under the supervision of an independent licensed architect approved by
Sublandlord, which approval shall not be unreasonably withheld or delayed
provided that Owner has previously approved such architect.

 

 
11

--------------------------------------------------------------------------------

 

 

10.     Covenants with Respect to the Lease.

 

10.1     Subtenant shall not do anything that would constitute a default under
the Lease or omit to do anything that Subtenant is obligated to do under the
terms of this Sublease so as to cause a default under the Lease.

 

10.2     Subtenant shall not request Owner’s consent or approval directly or
request any Services directly from Owner, including, without limitation,
including, without limitation, tenant improvement work, repairs to the Premises
or any services or materials which may be furnished by Landlord to tenants and
occupants of the Building for a charge or fee, or any additional services
pursuant to Section 6.02 of the Lease, and no efforts by Subtenant to obtain
Owner’s consent or approval or such Services from Owner shall constitute
Sublandlord’s consent or approval or prejudice Sublandlord’s right to withhold
its consent or approval, or to direct Owner not to provide such Services to
Subtenant. Subject to the terms of this Section 10.2, Sublandlord authorizes
Subtenant to request and obtain directly from Owner additional janitorial,
heating, ventilating and air conditioning services outside of Regular Business
Hours in accordance with Section 6.02 of the Lease (collectively “Permitted
Additional Services”), and routine maintenance, repairs or other Services
performed or provided by Owner solely to the extent that such maintenance,
repairs or other Services are performed or provided by Owner without the
imposition of any fee, charge or expense to Sublandlord and/or Subtenant.
Subtenant agrees to furnish a copy of any written request for Permitted
Additional Services simultaneously with its request for such Permitted
Additional Services furnished to Owner. If Owner elects to bill Subtenant
directly for Permitted Additional Services (in which event Subtenant shall
furnish Sublandlord with a copy of any such bills upon its receipt), Subtenant
shall pay for such Permitted Additional Services so billed within ten (10) days
of receipt of such bill (or such longer period as may be set forth in such
bill). Anything contained in this Section 10.2 to the contrary notwithstanding,
in the event that Subtenant fails to pay all amounts billed to Subtenant for
Permitted Additional Services provided to Subtenant within the time period set
forth in such bill, Sublandlord shall have the right, on notice to Subtenant, to
terminate Subtenant’s right to request Permitted Additional Services directly
from Owner for the remainder of the Term hereof.

 

10.3     The time limits set forth in the Lease for the giving of notices,
making demands, performance of any act, condition or covenant, or the exercise
of any right, remedy or option, are changed for the purpose of this Sublease, by
lengthening or shortening the same in each instance, as appropriate, so that
notices may be given, demands made, or any act, condition or covenant performed,
or any right, remedy or option hereunder exercised, by Sublandlord or Subtenant,
as the case may be, (and each party covenants that it will do so) within three
(3) days prior to the expiration of the time limit (unless such time period is
ten (10) days or less, in which case such three (3) day time period shall be
reduced to two (2) days), taking into account the maximum grace period, if any,
relating thereto contained in the Lease. Each party shall promptly deliver to
the other party copies of all notices, requests or demands which relate to the
Premises or the use or occupancy thereof after receipt of same from Owner.

 

10.4     Sublandlord represents and warrants to Subtenant that (i) Sublandlord
has a valid and subsisting leasehold estate under the Lease, (ii) Sublandlord
has the power, right and authority to make this Sublease and to perform its
obligations hereunder, (iii) Sublandlord has previously delivered to Subtenant a
true and complete copy of the Lease, except as indicated thereon for the rental
amount and other financial portions thereof which have been redacted, and (iv)
no petition in bankruptcy or similar proceeding under the United States
Bankruptcy Code is pending or to Sublandlord’s best knowledge, threatened
against, or contemplated by, Sublandlord.

 

 
12

--------------------------------------------------------------------------------

 

 

10.5     Subtenant represents and warrants to Sublandlord that (i) Subtenant has
the power, right and authority to make this Sublease and to perform its
obligations hereunder, (ii) no petition in bankruptcy or similar proceeding
under the United States Bankruptcy Code is pending or to Subtenant’s best
knowledge, threatened against, or contemplated by, Subtenant, and (iii)
Subtenant acknowledges receipt of a true and complete copy of the Lease,
redacted as set forth in Section 10.4 above.

 

11.     Services and Repairs.

 

11.1     Notwithstanding anything to the contrary contained in this Sublease or
in the Lease, Subtenant shall be required to maintain and repair the Premises in
accordance with the terms of the Lease and to fulfill Sublandlord’s obligations
as Tenant under the Lease with regard to the Premises and Sublandlord shall not
be required to provide any of the Services that Owner has agreed to provide,
whether or not specified in the Lease (or required by Legal Requirements), or
furnish the electricity to the Premises that Owner has agreed to furnish
pursuant to the Lease (or required by law), or to otherwise repair or maintain
the Premises, or make any of the repairs or restorations that Owner has agreed
to make pursuant to the Lease (or required by law), or comply with any Legal
Requirements, or take any other action that Owner has agreed to provide,
furnish, make, comply with, or take, or cause to be provided, furnished, made,
complied with or taken under the Lease. Notwithstanding the foregoing, Subtenant
shall have the benefit of all Services, electricity, repairs, restorations, or
actions to be provided or taken by Owner thereunder. Provided Subtenant is not
in default of this Sublease following any applicable notice and cure period ,
Sublandlord agrees to request, at Subtenant’s sole cost and expense, that Owner
provide such Services (provided, however, that Sublandlord shall not be
obligated to take any action which might give rise to a default under the Lease
or commence any litigation or other legal proceedings against Owner), and
Subtenant shall rely upon, and look solely to, Owner for the provision,
furnishing or making thereof or compliance therewith. A default by Owner under
the Lease shall not excuse Subtenant’s performance under this Sublease except to
the extent Sublandlord is excused from performance under the Lease. Subtenant
shall not make any claim against Sublandlord for any damage which may arise, nor
shall Subtenant’s obligations hereunder be diminished, by reason of (i) the
failure of Owner to keep, observe or perform any of its obligations pursuant to
the Lease, or (ii) the acts or omissions of Owner, its agents, contractors,
servants, employees, invitees or licensees. The provisions of this Article 11
shall survive the expiration or earlier termination of the Term.

 

12.     Consents.

 

12.1     Whenever Sublandlord has expressly agreed under the term of this
Sublease not to unreasonably withhold its consent or approval hereunder and the
consent or approval of Owner, the lessor under a superior lease, or the
mortgagee under a mortgage, as the case may be, is also required to consent
pursuant to the terms of the Lease, if Owner, the lessor under a superior lease,
or the mortgagee under a mortgage shall withhold its consent or approval for any
reason whatsoever, Sublandlord shall not be deemed to be acting unreasonably if
it shall also withhold its consent or approval. Sublandlord agrees that it shall
within a reasonable time after receipt thereof from Subtenant, convey all
requests for the consent or approval of Owner to Owner and Sublandlord shall use
reasonable efforts thereafter to secure such consents or approvals provided same
is at no cost to Sublandlord and further provided that Sublandlord shall have no
obligation to commence litigation or other legal proceedings against Owner.

 

 
13

--------------------------------------------------------------------------------

 

 

12.2     If Subtenant shall request Sublandlord’s consent and Sublandlord has
expressly agreed, under the terms of this Sublease, that neither its consent nor
its approval shall be unreasonably withheld, and Sublandlord shall fail or
refuse to give such consent or approval, and Subtenant shall dispute the
reasonableness of Sublandlord’s refusal to give its consent or approval, such
dispute shall be finally determined by a court of competent jurisdiction. If the
determination shall be adverse to Sublandlord, Sublandlord, nevertheless, shall
not be liable to Subtenant for a breach of Sublandlord's covenant not to
unreasonably withhold such consent or approval, and Subtenant’s sole remedy in
such event shall be the granting of consent or approval by Sublandlord with
respect to such request under this Sublease and in no event shall Subtenant be
entitled to damages in connection therewith.

 

13.     Termination of Lease. If the Lease is terminated pursuant to the terms
thereof with respect to all or any portion of the Leased Premises prior to the
Expiration Date for any reason whatsoever, including, without limitation, by
reason of casualty or condemnation, this Sublease shall thereupon terminate with
respect to any corresponding portion of the Premises, and Sublandlord shall not
be liable to Subtenant by reason thereof. In the event of such termination,
provided Subtenant is not in default hereunder, Sublandlord shall return to
Subtenant that portion of the Fixed Rent and/or Additional Rent paid in advance
by Subtenant with respect to such portion of the Premises, if any, prorated as
of the date of such termination, and the Letter of Credit or any unapplied
proceeds thereof.

 

14.     Sublease, Not Assignment. Notwithstanding anything contained herein,
this Sublease shall be deemed to be a sublease of the Premises and not an
assignment, in whole or in part, of Sublandlord’s interest in the Lease.

 

15.     Damage, Destruction, Fire and other Casualty; Condemnation.
Notwithstanding any contrary provision of this Sublease or the provisions of the
Lease herein incorporated by reference, Subtenant shall not be entitled to an
abatement of Fixed Rent, Additional Rent or any other item of Rental, by reason
of a casualty or condemnation affecting the Premises unless Sublandlord receives
an abatement with respect to its corresponding obligation under the Lease.
Notwithstanding anything contained herein or in the Lease to the contrary,
Sublandlord shall have no obligation to repair, reconstruct or restore the
Building or the Premises. This Sublease shall not terminate by reason of a
casualty or condemnation affecting the Premises unless the Lease is terminated
by Owner or Sublandlord pursuant to the terms thereof.

 

16.     No Waivers. Failure by either party hereto in any instance to insist
upon the strict performance of any one or more of the obligations of the other
under this Sublease, or to exercise any election herein contained, shall in no
manner be or be deemed to be a waiver by such party of any of such other party’s
defaults or breaches hereunder or of any of the first party’s rights and
remedies by reason of such defaults or breaches, or a waiver or relinquishment
for the future of the requirement of strict performance of any and all of such
other party’s obligations hereunder. Further, no payment by Subtenant or receipt
by Sublandlord of a lesser amount than the correct amount or manner of payment
of Rental due hereunder shall be deemed to be other than a payment on account,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment be deemed to effect or evidence an accord and satisfaction,
and Sublandlord may accept any checks or payments as made without prejudice to
Sublandlord’s right to recover the balance or pursue any other remedy in this
Sublease or otherwise provided at law or equity.

 

 
14

--------------------------------------------------------------------------------

 

 

17.     Notices. Any notice, statement, demand, consent, approval, advice or
other communication required or permitted to be given, rendered or made by
either party to the other, pursuant to this Sublease or pursuant to any
applicable law or requirement of public authority (collectively, “Notices”)
shall be in writing and shall be deemed to have been properly given, rendered or
made only if sent by recognized overnight courier, posted in a United States
post office station in the continental United States, addressed (i) to Subtenant
(A) prior to the Commencement Date, at 100 2nd Avenue South, Suite 200S, St.
Petersburg, FL 33701, Attn: Lanny Tucker, CEO, and (B) from and after the
Commencement Date, at the Premises, Attn: Lanny Tucker, CEO, and (ii) to
Sublandlord at 2255 Glades Road, Suite 342W, Boca Raton, FL 33431, Attn: Mary
Marbach, Esq., General Counsel, with a copy to Wilk Auslander LLP, 1515
Broadway, 43rd Floor, New York, NY 10036, Attn: Jonathan Weiss, Esq. Notices
shall be deemed to have been given, rendered or made on the next business day
following deposit with the overnight courier. Either party may, by notice as
aforesaid actually received, designate a different address or addresses for
communications intended for it.

 

18.     Indemnity.

 

18.1     Subtenant shall not do or permit any act or thing to be done upon the
Premises which may subject Sublandlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of any requirement of law, and shall exercise such control over the
Premises as to fully protect Sublandlord against any such liability. Subtenant
shall indemnify and save harmless Sublandlord, the Sublandlord Parties
(hereinafter defined) and the employees, agents and contractors of any of the
foregoing (collectively, the “Sublandlord Indemnitees”) from and against (i) all
claims of whatever nature against the Sublandlord Indemnitees to the extent
arising from any act, omission or negligence of Subtenant, its contractors,
licensees, agents, servants, employees, invitees or visitors, (ii) all claims
against the Sublandlord Indemnitees to the extent arising from any accident,
injury or damage whatsoever caused to any person or to the property of any
person and occurring during the Term in the Premises, and (iii) all claims
against the Sublandlord Indemnitees to the extent arising from any accident,
injury or damage occurring outside of the Premises but anywhere within or about
the Building, where such accident, injury or damage results or is claimed to
have resulted from an act, omission or negligence of Subtenant or Subtenant’s
contractors, licensees, agents, servants, employees, invitees or visitors. This
indemnity and hold harmless agreement shall include indemnity from and against
any and all liability, fines, suits, demands, costs and expenses of any kind or
nature (including, without limitation, attorneys’ fees and disbursements)
incurred in or in connection with any such claim or proceeding brought thereon,
and the defense thereof. The foregoing indemnification obligations shall survive
the expiration or earlier termination of this Sublease

 

 
15

--------------------------------------------------------------------------------

 

 

18.2     Sublandlord shall indemnify and hold Subtenant harmless from any
liability or damages incurred by Subtenant arising solely from a termination of
this Sublease caused by a default by Sublandlord under the Lease, unless such
default is attributable, in whole or in part, to any act or omission of
Subtenant, its agents, employees or contractors or any other person or entity
claiming by, through or under Subtenant; provided, however, that in no event
shall Sublandlord be liable for any consequential, indirect or special damages
incurred by Subtenant. The foregoing indemnification obligation shall survive
the expiration or earlier termination of this Sublease.

 

18.3     If any claim, action or proceeding is made or brought against an
indemnified party, which claim, action or proceeding the indemnifying party
shall be obligated to indemnify the indemnified party against pursuant to the
terms of this Lease, then, upon demand by the indemnified party, the
indemnifying party at its sole cost and expense, shall resist or defend such
claim, action or proceeding in the indemnified party’s name, if necessary, by
such attorneys as the indemnified party shall approve, which approval shall not
be unreasonably withheld. Attorneys for the indemnified party’s insurer are
hereby deemed approved for purposes of this Article 18. Notwithstanding the
foregoing, the indemnified party may retain its own attorneys to defend or
assist in defending any claim, action or proceeding involving potential
liability of Fifty Thousand Dollars ($50,000) or more, and the indemnifying
party shall pay the reasonable fees and disbursements of such attorneys. The
provisions of this Article 18 shall survive the expiration or earlier
termination of the Term.

 

19.     Broker.  Each party hereto covenants, warrants and represents to the
other party that it has had no dealings, conversations or negotiations with any
broker concerning the execution and delivery of this Sublease except for
Colliers International, on behalf of Sublandlord, and CBRE, Inc., on behalf of
Subtenant (collectively, the “Brokers”). Each party hereto agrees to indemnify
and hold harmless the other party against and from any claims for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising out of its respective representations and warranties contained in this
Article 19 being untrue. Sublandlord shall pay any fees and commissions due the
Brokers in connection with the execution of this Sublease pursuant to a separate
agreement.

 

20.     Delivery of the Premises.

 

20.1     Subject to the Sublandlord’s receipt of (i) the Consent pursuant to
Article 21 hereof, (ii) the Letter of Credit pursuant to Article 30 hereof, and
(iii) Subtenant’s Insurance (as defined in Article 24 hereof) in form and
substance satisfactory to Sublandlord and Owner and otherwise in accordance with
Article 24 hereof (collectively, the “Delivery Requirements”), and subject to
Section 20.2 hereof, Sublandlord shall make the Premises available to Subtenant
on January 1, 2017 (the “Early Access Date”) in its then “AS IS” condition,
reasonable wear and tear and any damage resulting from the acts or omissions of
Subtenant or its agents, contractor and/or employees between the date of this
Sublease and the Early Access Date excepted. Sublandlord has not made and does
not make any representations or warranties as to the physical condition of the
Premises, the use to which the Premises may be put, or any other matter or thing
affecting or relating to the Premises, and Sublandlord shall have no obligation
whatsoever to alter, improve, decorate or otherwise prepare the Premises for
Subtenant’s occupancy.

 

 
16

--------------------------------------------------------------------------------

 

 

20.2     Notwithstanding anything contained in Section 20.1 hereof, provided
(i) that the Delivery Requirements have been satisfied to Sublandlord’s
reasonable satisfaction, and (ii) Subtenant is not in default of any of terms,
covenants or conditions of this Sublease beyond any applicable notice and cure
periods, and further subject to all of the terms and condition of this Sublease,
including, without limitation, Article 9 hereof, Subtenant may have access to
the Premises, solely during the regular business hours of the Building set forth
in the Lease, during the period commencing on the Early Access Date through the
day immediately prior to the Commencement Date (the “Early Access Period”) for
the sole purpose of Subtenant performing Subtenant’s Initial Alterations and for
installing its furniture, equipment and cabling (“Subtenant’s Early Access
Work”). Subtenant shall be bound by and comply with all of the terms, covenants
and conditions of this Sublease and the Lease during the Early Access
Period, other than the obligation to pay Fixed Rent, including, without
limitation, obtaining any and all required approvals from Sublandlord and Owner
under this Sublease and the Lease in connection with Subtenant’s Early Access
Work, including, without limitation, Subtenant’s Initial Alterations. 
Sublandlord's granting of access to the Premises pursuant to this Article 20
during the Early Access Period may not be construed as Sublandlord’s and/or
Owner’s consent to the performance by Subtenant of Subtenant’s Early Access
Work, including, without limitation, Subtenant’s Initial Alterations.
Subtenant’s access to the Premises during the Early Access Period shall be
limited solely to the performance of Subtenant’s Early Access Work and in no
event may Subtenant use or occupy the Premises during the Early Access Period
for the conduct of any business, and in the event that Subtenant commences the
use of the Premises for the conduct of its regular business operations, the
Commencement Date shall be deemed to be the date that Tenant commences the use
of the Premises for the conduct of its regular business operations for all
purposes under this Sublease. In the event that Sublandlord determines, in its
sole discretion, that Subtenant and/or its contractors or employees are
violating any of the terms or conditions of this Sublease or the Lease, then
Sublandlord may revoke any further access to the Premises during the Early
Access Period upon notice to Subtenant until such violation is resolved to
Sublandlord’s reasonable satisfaction. At Sublandlord’s request, Subtenant
agrees to provide Sublandlord with copies of paid invoices for costs and
expenses incurred by Subtenant in connection with Subtenant’s initial occupancy
of the Premises, including, without limitation, Subtenant’s Early Access Work,
moving costs, data and voice wiring, cabling and equipment, and kitchen
appliances, furniture, equipment and workstation purchase, testing and
installation in the Premises.

 

21.     Consent of Landlord to this Sublease.

 

21.1     Subtenant hereby acknowledges and agrees that this Sublease is subject
to and conditioned upon Sublandlord obtaining the written consent (the
“Consent”) of Owner as provided in the Lease. Promptly following the execution
and delivery hereof, Sublandlord shall submit this Sublease to Owner. Subtenant
hereby agrees that it shall cooperate in good faith with Sublandlord and shall
comply with any reasonable requests made of Subtenant by Sublandlord or Owner in
the procurement of the Consent. In no event shall Sublandlord be obligated to
make any payment to Owner in order to obtain the Consent or the consent to any
provision hereof, other than as expressly set forth in the Lease.

 

 
17

--------------------------------------------------------------------------------

 

 

21.2     If Owner shall not have executed and delivered the Consent on or before
forty-five (45) days from the date of this Sublease, Sublandlord shall have the
right to cancel this Sublease on fifteen (15) days written notice to Subtenant
(the “Cancellation Notice”) and on the date which is fifteen (15) days after the
giving of such notice, this Sublease shall be deemed canceled and no further
force or effect and neither party shall have any liability or obligation to the
other in respect thereof. Notwithstanding the foregoing, if within fifteen (15)
days after the giving of the Cancellation Notice, the Consent by Owner is
received, then the Cancellation Notice shall be deemed null and void and the
Sublease shall continue in full force and effect.

 

22.     Assignment, Subletting and Mortgaging.

 

22.1     Subtenant shall not assign, sell, transfer (whether by operation or law
or otherwise), pledge, mortgage or otherwise encumber this Sublease or any
portion of its interest in the Premises, nor sub-sublet all or any portion of
the Premises or permit any other person or entity to use or occupy all or any
portion of the Premises, without the prior written consent of Sublandlord, which
consent may be withheld in Sublandlord’s sole discretion, and Owner, in
accordance with all of the terms and conditions of this Sublease and the Lease.
Notwithstanding the foregoing, provided Subtenant is not in default of any of
the terms, covenants or conditions of this Sublease, and subject to (i) Owner’s
recapture rights pursuant to Section 12.01.A. of the Lease, (ii) obtaining the
written consent of Owner, and (iii) all of the terms and conditions of this
Sublease and the Lease, including, without limitation, this Article 22 and
Article 12 of the Lease, Sublandlord shall not unreasonably withhold its consent
to one sub-sublease of all, but not less than all, of the entire Premises for
the remainder of the Term hereof.

 

22.2     If this Sublease be assigned, or if the Premises or any part thereof be
sublet, in violation of this Sublease, Sublandlord, after default by Subtenant
in its obligations hereunder beyond any applicable notice and cure periods, may
collect rent from the assignee or subtenant and apply the net amount collected
to the Rental herein reserved, but no such assignment or subletting shall be
deemed a waiver of the covenant set forth in this Section 22.2, or the
acceptance of the assignee or subtenant as a tenant, or a release of Subtenant
from the further performance and observance by Subtenant of the covenants,
obligations and agreements on the part of Subtenant to be performed or observed
herein. The consent by Sublandlord or Owner to an assignment, sale, pledge,
transfer, mortgage or subletting shall not in any way be construed to relieve
Subtenant from obtaining the express consent in writing, to the extent required
by this Sublease or the Lease, of Sublandlord and Owner to any further
assignment, sale, pledge, transfer, mortgage or subletting.

 

22.3     Either a transfer (including the issuance of treasury stock or the
creation and issuance of new stock) of a controlling interest in the shares of
Subtenant (if Subtenant is a corporation, other than a professional corporation,
or trust) or a transfer of a majority of the total interest in Subtenant (if
Subtenant is a partnership, including a limited liability partnership, or a
limited liability company) at any one time or over a period of time through a
series of transfers, shall be deemed an assignment of this Sublease and shall be
subject to all of the provisions of this Sublease, including, without
limitation, the requirements that Subtenant obtain Sublandlord’s and Owner’s
prior consent thereto. The transfer of shares of Subtenant (if Subtenant is a
corporation or trust) for purposes of this Section 22.3 shall not include the
sale of shares by persons who are (i) officers or directors of Subtenant, or
(ii) by persons owning ten (10%) percent or more of the outstanding shares of
Subtenant which sale is effected through the “over-the-counter market” or
through any recognized stock exchange.

 

 
18

--------------------------------------------------------------------------------

 

 

22.4     Subject to Owner's right pursuant to Section 12.01.A. of the Lease, if
Sublandlord shall approve any assignment of this Sublease or sublet of all or
any portion of the Premises, then (i) if an assignment is involved, Subtenant
shall pay to Sublandlord, as and when received, fifty (50%) percent of any
consideration received by Subtenant for the Premises in connection with such
assignment in excess of the Rental payable by Subtenant hereunder, after
deducting “Subtenant’s Costs”, which are defined as and expressly limited to the
reasonable legal fees, marketing costs, brokerage commissions, build-out
expenses and alterations allowances, if any, incurred by Subtenant in connection
with such assignment, and (ii) if a subletting is involved, and the rents
received by Subtenant under such sublease, after deducting Subtenant’s Costs
incurred by Subtenant in connection with such sublease, shall exceed the Rental
reserved hereunder that are allocable to the portion of the Premises sub-sublet
by Subtenant (calculated on the basis of the Rental set forth herein), fifty
(50%) percent of such excess shall be paid by Subtenant to Sublandlord as and
when received.

 

23.     Personalty; Personal Property Taxes. Commencing on the Commencement Date
and throughout the Term, Subtenant shall pay when due any personal property
taxes due on Subtenant’s personal property or trade fixtures located at the
Premises (the “Personalty Tax”). If the taxing authority bills Sublandlord or
Owner for the Personalty Tax, Subtenant shall pay Sublandlord for same as
additional rent due hereunder within ten (10) days following Sublandlord’s
demand therefor.

 

24.     Insurance. During the Term, Subtenant, at its sole cost and expense,
shall provide and maintain commercial general public liability and property
damage insurance with a broad form contractual liability endorsement and other
insurance required to be carried by Sublandlord in conformity with the
provisions of the Lease applicable to the Premises, including, but not limited
to, those set forth in the provisions of Section 8.03 of the Lease (“Subtenant’s
Insurance”). Subtenant shall cause Sublandlord, Owner, any other party which
Owner or Sublandlord may request under the Lease to be included as additional
insureds in said policy or policies which shall contain provisions, that it or
they will not be cancelable except upon not less than thirty (30) days’ prior
written notice to all insureds and that the act or omission of one insured will
not invalidate the policy as to the other insureds. Subtenant shall furnish to
Sublandlord a certificate or certificates of insurance or other satisfactory
evidence confirming that Subtenant’s Insurance is in effect at or before the
Commencement Date and, on request, at reasonable intervals thereafter, but in no
event less than once annually.

 

 
19

--------------------------------------------------------------------------------

 

 

25.     Default.   In the event Subtenant defaults in the performance of any of
the terms, covenants and conditions of this Sublease beyond any applicable
notice and cure period set forth herein or in the Lease (provided that, subject
to Section 10.3 hereof, Subtenant shall be entitled to the same notice and cure
periods to which Sublandlord is entitled to under the Lease), Sublandlord shall
be entitled to exercise any and all of the rights and remedies to which it is
entitled by Legal Requirements, and also any and all of the rights and remedies
specifically provided for in the Lease, which are hereby incorporated herein and
made a part hereof with the same force and effect as if herein specifically set
forth in full, and that wherever in the Lease rights and remedies are given to
Owner, the same shall be deemed given to Sublandlord.

 

26.     Surrender/Restoration.   On the Expiration Date, or upon any earlier
termination of this Sublease, or upon any re-entry by Sublandlord or the Owner
upon the Premises, Subtenant shall, at its own expense, quit and surrender the
Premises (and all keys thereto) to Sublandlord broom clean, in good order,
condition and repair except for ordinary wear and tear and damage by fire or
other casualty, together with all improvements, alterations and modifications
which have been made upon the Premises (except as otherwise required by this
Sublease or the Lease). Subtenant shall remove from the Premises and the
Building all of Subtenant’s trade fixtures. equipment, furniture and all
personal property of all persons or entities claiming through or under
Subtenant, and all or other items that may be required to be removed by Owner
and shall pay Sublandlord on demand the cost of repairing all damage to the
Premises and the Building caused by such removal. Anything contained herein to
the contrary notwithstanding, Subtenant shall also comply with Sections 2.03,
7.03 and 7.04 of the Lease and shall remove any Subtenant Alterations,
including, without limitation, all trade fixtures, equipment, furniture,
personal property, cabling and wiring installed by or on behalf of Subtenant,
which Owner has required Sublandlord to remove pursuant to the Lease, and
restore all damage to the Premises and the Building caused by such removal.
Notwithstanding the foregoing, Subtenant shall have no obligation to remove any
alterations or improvements installed in the Premises by or on behalf of
Sublandlord.

 

27.     Intentionally Deleted.

 

28.     Miscellaneous.

 

28.1     This Sublease contains the entire agreement between the parties and all
prior negotiations and agreements are merged in this Sublease. Any agreement
hereafter made shall be ineffective to change, modify or discharge this Sublease
in whole or in part unless such agreement is in writing and signed by the
parties hereto. No provision of this Sublease shall be deemed to have been
waived by Sublandlord or Subtenant unless such waiver be in writing and signed
by Sublandlord or Subtenant, as the case may be. The covenants and agreements
contained in this Sublease shall bind and inure to the benefit of Sublandlord
and Subtenant and their respective permitted successors and assigns.

 

28.2     In the event that any provision of this Sublease shall be held to be
invalid or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Sublease shall be unaffected
thereby.

 

 
20

--------------------------------------------------------------------------------

 

 

28.3     The paragraph headings appearing herein are for purposes of convenience
only and are not deemed to be a part of this Sublease.

 

28.4     Capitalized terms used herein shall have the same meanings as are
ascribed to them in the Lease, unless otherwise expressly defined herein.

 

28.5     This Sublease is offered to Subtenant for signature with the express
understanding and agreement that this Sublease shall not be binding upon either
party unless and until both parties shall have executed and Sublandlord has
delivered a fully executed copy of this Sublease to Subtenant.

 

28.6     If any governmental license or permit shall be required for the proper
and lawful conduct of Subtenant’s business in the Premises or any part thereof,
including, without limitation, an amendment to the certificate of occupancy,
Subtenant, at its sole cost and expense, shall duly procure, and thereafter
maintain, such license or permit and submit the same for inspection by
Sublandlord.

 

28.7     Neither the partners comprising Sublandlord (if Sublandlord is a
partnership), nor the shareholders, partners, directors or officers of
Sublandlord or any of the foregoing (collectively, the “Sublandlord Parties”)
shall be liable for the performance of Sublandlord’s obligations under this
Sublease. Subtenant shall look solely to Sublandlord to enforce Sublandlord’s
obligations hereunder and shall not seek damages against any of the Sublandlord
Parties. Subtenant shall look only to the assets of Sublandlord for the
satisfaction of Subtenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money by Sublandlord in the event of
any default by Sublandlord hereunder, and no property or assets of the
Sublandlord Parties shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Subtenant’s remedies under or with respect to
this Sublease, the relationship of Sublandlord and Subtenant hereunder or
Subtenant’s use or occupancy of the Premises.

 

28.8     This Sublease shall be governed by, and construed in accordance with,
the laws of the State of Florida.

 

28.9     This Sublease may be executed in multiple counterparts, each of which
shall be deemed and original and all of which together shall constitute a single
instrument. Delivery of a copy of this Sublease bearing a signature by facsimile
transmission or by electronic mail in "pdf" format" shall have the same effect
as physical delivery of this Sublease bearing the original signature.

 

29.     WAIVER OF JURY TRIAL AND COUNTERCLAIMS:

 

29.1     THE RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS SUBLEASE, THE RELATIONSHIP OF SUBLANDLORD AND SUBTENANT,
SUBTENANT'S USE OR OCCUPANCY OF THE PREMISES, OR FOR THE ENFORCEMENT OF ANY
REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE. IF SUBLANDLORD COMMENCES ANY
SUMMARY PROCEEDING AGAINST SUBTENANT, SUBTENANT WILL NOT INTERPOSE ANY
COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY SUCH PROCEEDING (UNLESS
FAILURE TO IMPOSE SUCH COUNTERCLAIM WOULD PRECLUDE SUBTENANT FROM ASSERTING IN A
SEPARATE ACTION THE CLAIM WHICH IS THE SUBJECT OF SUCH COUNTERCLAIM), AND WILL
NOT SEEK TO CONSOLIDATE SUCH PROCEEDING WITH ANY OTHER ACTION WHICH MAY HAVE
BEEN OR WILL BE BROUGHT IN ANY OTHER COURT BY SUBTENANT.

 

 
21

--------------------------------------------------------------------------------

 

 

29.2     THE PARTIES HERETO AGREE AND CONSENT THAT ANY PARTY TO THIS SUBLEASE
MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY AS PROVIDED
IN THIS SECTION.

 

30.     Letter of Credit.   

 

30.1     Simultaneously with Subtenant’s execution of this Sublease, Subtenant
has delivered to Sublandlord an irrevocable Letter of Credit (the “Letter of
Credit”) (as hereinafter defined) in the form attached hereto as Exhibit B, in
the amount of One Hundred Thousand and 00/100 Dollars ($100,000.00) (the
“Security Amount”), as security for the full and faithful performance and
observance by Subtenant of the terms, covenants and conditions of this Sublease.

 

30.2      The Letter of Credit shall be issued by and drawable upon any
commercial bank, trust company, national banking association or savings and loan
association acceptable to Sublandlord in its sole discretion with offices for
banking purposes in Boca Raton, Florida (the “Issuing Bank”), which has
outstanding unsecured, uninsured and unguaranteed indebtedness, or shall have
issued a letter of credit or other credit facility that constitutes the primary
security for any outstanding indebtedness (which is otherwise uninsured and
unguaranteed), that is then rated, without regard to qualification of such
rating by symbols such as “+” or “-” or numerical notation, “Aa” or better by
Moody’s Investors Service and “AA” or better by Standard & Poor’s Rating
Service, and has total assets of not less than Two Hundred Billion
($200,000,000,000) Dollars. If upon any transfer of the Letter of Credit, any
fees or charges shall be so imposed, then such fees or charges shall be payable
solely by Subtenant, and the Letter of Credit shall specify that it is
transferable without charge to Sublandlord. If Sublandlord pays any such fees or
charges, Subtenant shall reimburse Sublandlord therefor upon demand. The Letter
of Credit shall provide that it shall be automatically renewed, without
amendment or need for any other action, for consecutive periods of one year each
thereafter during the Term, as the same may be extended (and in no event shall
the Letter of Credit expire prior to the sixtieth (60th) day following the
Expiration Date), unless the Issuing Bank notifies (the “Non-Renewal Notice”)
Sublandlord by certified mail, return receipt requested, not less than forty
five (45) days next preceding the then expiration date of the Letter of Credit
stating that the Issuing Bank has elected not to renew the Letter of Credit. The
Issuing Bank shall agree with all beneficiaries, drawers, endorsers, transferees
and bona fide holders that drafts drawn under and in compliance with the terms
of the Letter of Credit will be duly honored upon presentation to the Issuing
Bank at an office location in Boca Raton, Florida. The Letter of Credit shall be
subject in all respects to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590. Notwithstanding the
foregoing, Sublandlord hereby approves Fifth Third Bank as the Issuing Bank with
respect to the initial Letter of Credit.

 

 
22

--------------------------------------------------------------------------------

 

 

30.3     If (a) Subtenant defaults in the payment or performance of any of the
terms, covenants or conditions of this Sublease, including without limitation,
the payment of Rental, following notice and the expiration of any applicable
cure period, or (b) Sublandlord receives a Non-Renewal Notice, Sublandlord shall
have the right by sight draft to draw, at its election, all or a portion of the
proceeds of the Letter of Credit and thereafter hold, use, apply, or retain the
whole or any part of such proceeds, (x) to the extent required for the payment
of any Rental or any other sum as to which Subtenant is in default including (i)
any sum which Sublandlord may expend or may be required to expend by reason of
Subtenant’s default, and/or (ii) any damages to which Sublandlord is entitled
pursuant to this Sublease, whether such damages accrue before or after summary
proceedings or other reentry by Sublandlord and/or (y) as cash security to
guaranty Subtenant’s obligations hereunder, unless and until Subtenant delivers
to Sublandlord a substitute Letter of Credit which meets the requirements of
this Article 30, provided at such time no default by Subtenant has occurred and
is continuing beyond any applicable notice and cure periods, in which event
Sublandlord shall have no obligation to accept such substitute Letter of Credit
and shall have the right to retain the cash proceeds. If Subtenant shall comply
with all of the terms, covenants and conditions of this Sublease, the Letter of
Credit or the proceeds thereof, as the case may be, shall be returned to
Subtenant no later than sixty (60) days after the Expiration Date and after
delivery of possession of the Premises to Sublandlord in the manner required by
this Sublease and the Sublease.

 

30.4     Upon an assignment of Sublandlord’s interest in this Sublease, provided
Subtenant is not in default hereunder, Sublandlord shall transfer the Letter of
Credit (or proceeds thereof) to the transferee of Sublandlord (the
“Transferee”). Within five (5) days after notice to Subtenant that Sublandlord
has assigned its interest in this Sublease, Subtenant, at its sole cost, shall
(if required by Sublandlord) arrange for the transfer of the Letter of Credit to
the Transferee, as designated by Sublandlord in the foregoing notice, or have
the Letter of Credit reissued in the name of the Transferee. Upon such transfer
of the Letter of Credit, Subtenant shall look solely to the Transferee for the
return of the Letter of Credit, and thereupon, Sublandlord shall without any
further agreement between the parties be released by Subtenant from all
liability therefor, and it is agreed that the provisions hereof shall apply to
every transfer or assignment made of the Letter of Credit to a Transferee.
Subtenant shall not assign or encumber or attempt to assign or encumber the
Letter of Credit (or proceeds thereof) and neither Sublandlord nor its
successors or assigns shall be bound by any such action or attempted assignment,
or encumbrance.

 

30.5     If Subtenant defaults in the payment or performance of any of the
terms, covenants or conditions of this Sublease following notice and the
expiration of any applicable notice and cure period, including the payment of
Rental, Sublandlord may, at its sole option, retain, use, or apply such portion
of the Letter of Credit (or proceeds thereof) to the extent required for payment
of any (i) Fixed Rent; (ii) Additional Rent; (iii) other sums as to which
Subtenant is obligated to pay under this Sublease; (iv) sums that Sublandlord
may expend or may be required to expend by reason of Subtenant's default of this
Sublease; (v) loss or damage that Sublandlord may suffer by reason of
Subtenant's default, including, without limitation, any damages incurred by
Sublandlord or deficiency resulting from the reletting of the Premises, whether
such damages or deficiency accrues before or after summary proceedings or other
reentry by Sublandlord; or (vi) costs incurred by Sublandlord in connection with
the cleaning or repair of the Premises upon expiration or earlier termination of
this Sublease.

 

 
23

--------------------------------------------------------------------------------

 

 

30.6     In no event shall Sublandlord be obligated to apply the Letter of
Credit, and Sublandlord's right to bring an action or special proceeding to
recover damages or otherwise to obtain possession of the Premises before or
after Sublandlord's declaration of the termination of this Sublease for
nonpayment of rent or for any other reason shall not be affected by reason of
the fact that Sublandlord holds the Letter of Credit.

 

30.7     The Letter of Credit shall not be a limitation on Sublandlord's damages
or other rights and remedies available under this Sublease, or at law or equity;
nor shall the Letter of Credit be a payment of liquidated damages.

 

30.8     If Sublandlord uses, applies, or retains all or any portion of the
Letter of Credit (or proceeds thereof), Subtenant will restore the Letter of
Credit to its original amount within five (5) business days after written demand
from Sublandlord. Subtenant shall be in material default of this Sublease if
Subtenant fails to timely comply with this Section 30.8.

 

30.9     Sublandlord shall not be required to keep the proceeds of the Letter of
Credit in an interest-bearing account. Subtenant shall promptly execute any
forms which may be necessary or required by Sublandlord’s depository holding
such proceeds. Subtenant shall be required to provide to Sublandlord its Federal
tax identification number which shall be required to be updated in the event of
any assignment of this Sublease as may be permitted pursuant to Article 22
hereof.

 

30.10     In the event any bankruptcy, insolvency, reorganization or other
creditor-debtor proceedings shall be instituted by or against Subtenant, or its
successors or assigns, or any surety of this Sublease, the proceeds of the
Letter of Credit shall be deemed to be applied first to the payment of any Fixed
Rent and any item of Additional Rent due Sublandlord for all periods prior to
the institution of such proceedings, and the balance, if any, of such Letter of
Credit may be retained by Sublandlord in partial liquidation of Sublandlord's
damages.

 

31.     Parking. Subject to the terms and conditions of the Lease and this
Sublease, Sublandlord shall request that Owner consent to the use by Subtenant
of (i) thirty (30) parking spaces for the entire Term, and (ii) ten (10)
additional parking spaces on a month to month basis, allocated to Sublandlord in
the parking garage of the Building under Section 19.14 of the Lease (the
"Parking Spaces"). Subtenant may use the Parking Spaces for its employees at its
sole risk and in compliance with the term and conditions of this Sublease and
the Lease. Subtenant shall pay to Sublandlord, within ten (10) days of receipt
of demand therefor, any and all costs and expenses incurred by Sublandlord for
the use by Subtenant of the Parking Spaces, including, without limitation, any
and all parking charges, fees and taxes charged by Owner for the Parking Spaces
from time to time during the Term hereof (“Parking Charges”). Subtenant
acknowledges that Sublandlord shall have no liability to Subtenant for Owner’s
refusal to consent to the use by Subtenant of any or all of the Parking Spaces,
and none of Subtenant’s obligations under this Sublease shall be affected
thereby, including, without limitation, the payment of Rental. Notwithstanding
the foregoing, provided Subtenant is not in default hereunder, Subtenant shall
have no obligation to pay Parking Charges for the six (6) months following the
Commencement Date.

 

 
24

--------------------------------------------------------------------------------

 

 

32.     Signage. Subject to the terms and conditions of the Lease and this
Sublease, Sublandlord shall request, at Subtenant’s sole cost and expense, that
Owner provide Subtenant with (i) one directory listing on the Building’s main
lobby directory (“Directory Listing”), and (ii) building standard suite signage
on the exterior of the Premises (the “Suite Signage”). Subtenant acknowledges
that Sublandlord shall have no liability to Subtenant for Owner’s failure to
permit and/or install the Directory Listing and/or the Suite Signage, and none
of Subtenant’s obligations under this Sublease shall be affected thereby,
including, without limitation, the payment of Rental. Subtenant shall pay to
Sublandlord within ten (10) days of demand therefor any fees or charges incurred
by Sublandlord in connection with the installation or maintenance of such signs.

 

33.     Option to Renew.

 

33.1     Subject to the terms of this Article 33, Subtenant shall have the
option to renew the Term of this Sublease ("Renewal Option") for the period
commencing on the day immediately following the Expiration Date and ending on
April 29, 2027 (the “Renewal Term”); provided that (A) at the time Subtenant
gives Sublandlord notice of Subtenant’s intention to exercise the Renewal Option
and upon the Expiration Date of the initial Term (i) Subtenant is not in default
of any of the terms or conditions of this Sublease following notice and the
expiration of any applicable cure period hereunder, (ii) Subtenant has not
assigned this Sublease or sublet all or any portion of the Premises, and (iii)
Subtenant is in occupancy of the entire Premises, and (B) within thirty (30)
days after Subtenant exercises the Renewal Option, Subtenant delivers to
Sublandlord an amendment to the Letter of Credit, or a new letter of credit
(which may be issued by Fifth Third Bank), in either case, in the Security
Amount, in accordance with Article 30 hereof and otherwise in form and substance
acceptable to Sublandlord in its sole discretion, and with a final expiration
date no earlier than June 30, 2027 (the “Renewal Term Letter of Credit”).
Anything in this Article 33 to the contrary notwithstanding, if Subtenant fails
to deliver the Renewal Term Letter of Credit to Sublandlord within such thirty
(30) days, then Sublandlord shall have the right, at any time thereafter on
notice to Subtenant, to declare Subtenant’s exercise of the Renewal Option void
and of no force or effect, and in such, this Term of this Sublease shall end on
the Expiration Date set forth in Section 2.1 hereof. Subtenant shall exercise
the Renewal Option, if applicable, by giving Sublandlord notice (the “Renewal
Notice”) no later than six (6) months prior to the Expiration Date, TIME BEING
OF THE ESSENCE WITH RESPECT TO THE DELIVERY OF THE RENEWAL NOTICE. If Subtenant
exercises the Renewal Option, then during the Renewal Term all of the terms and
conditions of the Sublease shall remain in full force and effect, except (A) the
provisions of Section 3.2 hereof shall be deemed deleted from the Sublease and
not apply to the Renewal Term, (B) the Expiration Date shall be April 29, 2027,
and (C) the Fixed Rent during the Renewal Term shall be in the following
amounts:

 

RENEWAL TERM SUBLEASE YEAR

ANNUAL FIXED RENT

MONTHLY FIXED RENT

First

$401,812.93

$33,484.41

Second

$413,867.32

$34,488.94

Third

$426.283.34

$35,523.61

Fourth

$439,071.84

$36,589.32

Fifth

$452,244.00

$37,687.00

 

 
25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement of
Sublease as of the day and year first above written.

 

 

SUBLANDLORD:  

 

 

 

 



TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ W E Stevens

 



Name: William Stevens



Title: CFO

 





 





 

TWINLAB CONSOLIDATION CORPORATION

 





 





 

By:

/s/ W E Stevens

 



Name: William Stevens



Title: CFO

 





 





 





 

SUBTENANT:

 





 



POWERCHORD, INC.

 





 





 



By:

/s/ Lanny Tucker

 





Name: Lanny Tucker

Title: CEO

 

 
26

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

FORM OF COMMENCEMENT DATE AGREEMENT

 

 

COMMENCEMENT DATE AGREEMENT

 

THIS COMMENCEMENT DATE AGREEMENT (this "Agreement") is dated as of ___ day of
____________, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS, INC. and
TWINLAB CONSOLIDATION CORPORATION (collectively, "Sublandlord"), and POWERCHORD,
INC., ("Subtenant").

 


WITNESSETH:

 

WHEREAS, Sublandlord and Subtenant are parties to that certain Agreement of
Sublease dated as of October ___, 2016 (the “Sublease”), pursuant to which
Sublandlord subleases to Subtenant, and Subtenant subleases from Sublandlord,
the entire fifth (5th) floor of the building located at 360 Central Avenue, St.
Petersburg, FL 33701 (the “Premises”) on the terms and conditions set forth in
the Sublease;

 

WHEREAS, Sublandlord, Subtenant and Owner have executed and delivered that
certain Consent to Sublease dated as of ________________, 2016 (the “Owner
Consent”), pursuant to which Owner has consented to the Sublease on the terms
and conditions set forth in the Owner Consent; and

 

WHEREAS, pursuant to Section 2.1 of the Sublease, the parties desire to enter
into this Agreement to confirm the delivery of the Premises by Sublandlord, the
Commencement Date and the Rent Commencement Date.

 

NOW THEREFORE, in consideration of the mutual promises and undertakings of the
parties as set forth herein, the parties hereby agree as follows:

 

1.     Capitalized Terms. All capitalized terms used in this Agreement and not
otherwise defined shall have the meanings ascribed to such terms in the
Sublease.

 

2.     Commencement Date. The Commencement Date of the Sublease is
______________________.

 

3.     Rent Commencement Date. The Rent Commencement Date of the Sublease is
________________.

 

 
27

--------------------------------------------------------------------------------

 

 

4.     Delivery of Premises. Subtenant acknowledges that Sublandlord delivered
the Premises to Subtenant on _____________ in accordance with the terms of the
Sublease and Subtenant has accepted the Premises.

 

5.     Ratification of Sublease. All of the terms and conditions of the Sublease
are hereby ratified and confirmed, and remain in full force and effect.

 

6.     Inconsistent Terms. Except to the extent expressly stated in this
Agreement, if any terms of this Agreement conflict with any of the terms of the
Sublease, the terms of the Sublease shall control.

 

7.     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed and original and all of which together shall
constitute a single instrument. Delivery of a copy of this Agreement bearing a
signature by facsimile transmission or by electronic mail in "pdf" format" shall
have the same effect as physical delivery of this Agreement bearing the original
signature.

 

IN WITNESS WHEREOF this Commencement Date Agreement has been duly executed by
the parties as of the date first written above.

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 



Name:



Title:

 



 

 



 

 

TWINLAB CONSOLIDATION CORPORATION

 



 

 



 

 

By:

 

 



Name:



Title:

 



 

 



 

 



POWERCHORD, INC.

 



 

 



 

 



By:

 

 





Name:

Title:



 

 
28

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF LETTER OF CREDIT

 

[ATTACHED]

 

 

29